Citation Nr: 0917634	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the RO that 
granted service connection for posttraumatic stress disorder 
(PTSD).  

As the Veteran perfected an appeal as to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The Board remanded the case in November 2006 so that 
additional development of the record could be undertaken.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran of the further action that is required on your 
part.  


REMAND

The Veteran was afforded a VA PTSD examination in December 
2008.  Review of the examination shows that the Veteran 
reported being treated, on an individual basis, every two 
weeks at the VetCenter.  To this, a VA Form 21-4138, dated in 
March 2004, shows that the Veteran was receiving individual 
counseling every two weeks for treatment of PTSD symptoms at 
the VetCenter in Wheeling, West Virginia.  

The VA examiner who conducted the December 2008 examination 
opined that the Veteran did not meet the diagnostic criteria 
for PTSD.  He instead provided diagnoses of adjustment 
disorder and personality disorder.  

In a recent Brief, the Veteran's accredited representative 
argues that the December 2008 VA examination is inadequate 
for VA rating purposes.  As such, the representative urged 
that "further remand" was required so that a "proper" VA 
examination could be afforded to the Veteran.  

As mentioned, the Veteran reportedly being seen at the Vet 
Center on a regular basis.  However, it appears that records 
dated after March 2004 are not on file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the necessary 
steps to obtain all medical records 
associated with treatment afforded to the 
Veteran at the VetCenter in Wheeling, 
West Virginia since March 2004.  The 
Veteran also should be notified that he 
should any other medical records dealing 
with treatment of the service-connected 
PTSD.  

If, after making reasonable efforts, the 
records are unable to be located, 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  Then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  

2.  After all treatment records, if any, 
are associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  

This examination should be conducted by a 
VA examiner who has not previously 
evaluated the Veteran for rating 
purposes.  

The claims file must be made available to 
and reviewed by the examiner.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

The examiner must assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  

Additionally, the examiner must comment 
on the veteran's current level of social 
and occupational impairment due to his 
PTSD.  The specific PTSD symptoms which 
cause social and occupational impairment 
must be identified and discussed.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  The RO must also 
consider whether "staged" ratings are 
appropriate concerning the increased 
rating claim for PTSD in light of 
Fenderson.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



